Case:19-10449-SDB Doc#:6 Filed:O4/03/19 Entered:O4/03/1913:51:31 Page:l 0f7

lN THE UNlTED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DlSTRlCT OF GEORG|A

Fi|| in this information to identify your case:

 

 

oebior‘i Rocksan M. Wright
F`irst Name Middle Name Last Name
[] Check if this is an amended plan.
Debtor 2
(Spouse, iffi|ing) First Name Middla Name Lasi Name

 

Case Numt)er 19- '\\("\ L_\.\_\ el

(|f known)

 

 

CHAPTER 13 PLAN AND MOTloN
[Pursuant to Fed. R. Bankr. P. 3015,|, the Southern Districi ofGeorgia General Order 2017-3 adopts this form in lieu ofthe Oflicia| Form l 13],
l. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.

If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be
ineffective if set out in the plan.

(a) This plan: iXi contains nonstandard provisions See paragraph 15 below.

l:] does not contain nonstandard provisions

(b) This plan: l:l values the claim(s) that secures collatera|. See paragraph 4(i`) below.
® does not value claim(s) that secures collateral

(c) This plan; seeks to avoid a lien or security interestl See paragraph 8 below.
|:l does not seek to avoid a lien or security interest
2. Plan Payments.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $1 15.06 for the applicable commitment period
of:
m 60 months. or (Ifapplicable include the following: These plan
payments will change to $____ _ monthly on
a minimum of36 monthsl See ll U.S.C. § l325(b)(4). .20 .-)

(b) The payments under paragraph Z(a) shall be paid:

l§§l Pursuant to a Notice to Commence Wage Withho|ding, the Debtor(s) request(s) that the Trustee serve such Notice(s`)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(S’) employer(s) to withhold and remit to the Truscee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

® Debror l M% E Debtor 2 %

[l Direct to the Trustee for the following reason(s):

ij The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance or
retirement

[l The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $ ` ` _ (estimated amount) will be made on (anticipated date)
from (source, including income tax refunds).

GASB - Form 113 [Rev. 12/1/17] Page 1 of 5

Case:19-10449-SDB Doc#:6 Filed:O4/03/19 Entered:O4/03/1913:51:31 Page:Z 0f7

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to l l U.S.C. § I322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TO BE MONTH OF FlRST

PRINCIPAL MADE BY POSTPETIT]ON lNlTlAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTH LY
CRED]TOR COLLATERA.L, §Y/Nl DEBTOR! 511 CREDlTOR PAYMENT

(b) Cure of Arrearage on Long-Terrn Debt. Pursuant to ll U.S.C. § l322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESQRIPTION OF PR[NClPAL ESTlMATED AMOUNT fNTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE tY/Nl QF ARREARAGE ARREARAGE (ifapplicablel
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee,
(b) Attorney’s Fees. Attomey’s fees allowed pursuant to ll U.S.C. § 507(3)(2) 0f$2500.00.

(c) Priority Claims. Other ll U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d_) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPT|ON OF COLLATERAL EST[MA']`ED CLAIM lNTEREST RATE MONTHLY PAYMENT
Furniture Warehouse Queen sized bedroom suite $764.98 6.0% No less than $|5.00

(e) Secured Claims Excluded from ll U.S.C. § 506 (those claims subject to the hanging paragraph of ll U.S.C. §
1325(a)). The claims listed below were either: (l) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within l
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CRED[TOR DESCR|PTION OF COLLATERAL ESTIMATED QLAIM lNTEREST RATE MONTl-ELY PAYMENT

(f) Valuation of Secu red Claims to Which ll U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to l l U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service

GASB - Form 113 [Rev. 12/1/17] Page 2 Of 5

Case:19-10449-SDB Doc#:6 Filed:O4/03/19 Entered:O4/03/1913:51:31 Page:S 0f7

VALUAT|ON OF
CREDITOR DESQRIPTION OF CQLLATERAL SECURED §:LAIM iNTEREST RATE MONTHLY PAYMENT

6.0%

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
\:l with interest at ______ % per annum or |:l without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims

provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a _0._0 % dividend or a pro rata share of
$60.0|}, whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRA T REJECTED FAYMENT OR DEBTOR§ Sl
RAC Dealership, LLCdba 2017 Volkswagon letta Assume $521.84 Debtor

American Car Center

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee,

CREDITOR ESTIMATED ARREARAGE

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to 1 1 U.S.C. § 1326(a)(l) on allowed claims of the following creditors: |:l Direct to the Creditor; or |:l To the Trustee.

CREDITOR ADE UATE PR TECTION OR LEASE PAYMENT AMOUNT

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 11 U.S.C. § lOl(l4A). The Trustee will provide the statutory notice of ll U.S.C. § 1302(d) to
the following claimant(s):

CLAlMANT ADDRESS

 

8. Lien Avoidance. Pursuant to l l U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to ll U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of
service.

C`REDlTOR LIEN lDENTlFlCATlON l if knownl PROPERTY

GASB - Form 113 [Rev. 12/1/17] Page 3 of 5

Case:19-10449-SDB Doc#:6 Filed:O4/03/19 Entered:O4/03/1913:51:31 Page:4 0f7

9. Su rrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown
below upon continuation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under l l U.S.C. §
362(a) be terminated as to the collateral only and that the stay under l l U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SAT|SF|ED
Prestige Financial 2008 Chevrolet Malibu Full satisfactionl Claim to be disallowed in

its entirety upon continuation of case.

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
ll U.S.C§ l325(a)(5).

l l. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims In
accordance with the Bankruptcy Code and Federa| Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation

12. Payment lncreases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes.
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved

13. Federa| Ru|e of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.l(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or chargesl

14. Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly lf the Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(0 above)1 seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

With the exception of creditor(s) listed in paragraph 4(d), it’s successors and/or assigns, upon granting of a discharge in this
case1 all secured creditors that were paid through the plan shall promptly release al collateral held as security on loans, and shall
promptly release and/or satisfy all security deeds, security agreements, UCC filing, judgment |iens. titles and/or any other lien
claim of any kind against property of the debtor(s). This paragraph shall in no way apply to mortgages and/or other secured
debts that are not paid through the Chapter 13 plan.

The Debtor proposes to surrender collateral in section 9 ofthe Chapter 13 plan. Surrender ofco|latera| under this provision
does not affect the requirement for any secured creditor to file a timely proof of claim which proof of claim shall include
evidence of the timely perfection of the creditor’s security interest. See Fed. R. Bankr. P. 300|(d), 3002(a). ln the event the
creditor fails to file a proof of claim required by the Bankruptcy Rules. the claim will be disallowed, and will receive no
distribution under the confirmed plan. The Trustee reserves any rights she may have to oppose stay relief and object to the
creditor’s disposition of the surrendered property. Any non-exempt equity from the sale of surrendered property shall be paid
to the Trustee as an additional dividend to unsecured creditors, unless appropriately exempted by the Debtor.

By signing below, l certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: HW.@ iz/ gp/? 'xHC/{§C(\ l\‘\-\)\/\)~%A

Debtor l' u v \

GASB - Form 113 [Rev. 12/1/17} Page 4 of 5

Case:19-10449-SDB Doc#:6 Filed:O4/03/19 Entered:O4/03/1913:51:31 Page:B ot7

 

Debtor 2

   
     

A arney/br the Debtor(s)\
aff B/V A €/ al c:/r)

GASB - Form 113[Rev.12/1/17] Page 5 Of 5

Case:19-10449-SDB Doc#:6 Filed:O4/03/19 Entered:O4/03/1913:51:31 Page:€ ot7

in THE UNlTED sTATEs BANKRUPTCY couRT
FOR THE souTH'ERN olsrnicr or GEORGIA
AUGUSTA oivisioN
rN RE;
Rocksan M. Wrighi CHAPTER 13
cAsE No.19- \c~s~\ \_\ q

-./‘-/\..u\.../\_/

 

CERTIF[CATE OF SERVICE OF CHAPTER 13 PLAN

1 hereby certify that l have this day served upon the following parties a copy of the foregoing Chapter 13 plan by First Class Mai|
placing the same in United States Mail with proper postage affixed thereon to the following addresses:-

See matrix attached as Exhibit 1.

l hereby certify that I have this clay served a copy of the foregoing Chapter 13 plan upon the following corporations addressed to an
Agent or Oliicer by First Class Mail placing the same in United States Mai| with proper postage affixed thereon:

Not applicable.

l hereby certify that 1 have this day served a copy of the foregoing Chapter 13 plan upon the following creditors in the manner
proscribed by Rule 7004, as the Chapter 13 plan proposes to modify/alter/avoid their secured status pursuant to paragraph 4(f`) or
paragraph 8 of the plan'l

1 hereby certify that 1 have this day served a copy of the foregoing Chapter 13 plan upon an officer of the following insured
depository institutions, via Certified Mail:

Not applicable

1 hereby certify that 1 have this day electronically served the following parties and counsel via CM/ECF:

Chapter 13 Trustee
Oft'ice of the U.S. Trustee

Dated: 3 EYFZ}¢ il ,2019.

L,eiden and Leiden

A Professional Corporati'on
330 Telf`air Street

Augusta, GA 30901

 

CaS€ZlQ-lO449-SDB
Label Hatrix for local noticing
113J-1
Case 19-10449
Southern District of Geergia
Augusta
Wed Apr 3 13:42:24 EDT 2019

Augasta Rental Homes
140 Fister Ccurt
Augusta GA 30909-2461

Commonwealth Financial
245 Main St
Dickson City PA 18519-1641

Furniture Harehouse
2063 Gordon Hwy
Augusta GA 30909-4459

Midtown Surgical Specialists
2101 Central Ave
Augusta GA 30904-5706

Prestige Financial
351 W Dpportunity Way
Draper UT 04020-1399

Doc#:6 Filed:O4/03/19 Entered:O4/03/1913:51:31 Page:? ot7

American Medical Collection ngency

PO Box 1235
Elmsford NY 10523-0935

Angusta University Health
P.O. Box 2306
Augusta GA 30903-2306

Delta Finance
1914 Walton Way Ste. H
Augusta GA 30904-6111

lleEFFERSDN CAPITAL SYSTEMS LLC
PO BOX 1999
SAINT CLOUD MN 56302-1999

Nationwide Recovery
PO Box 0005
Cleveland TN 31320-0005

RAC Dealership, LLC
dba American Car Center
1801 Gordon Hwy
Augusta GA 30904-5636

Southern Finance
2625 Deans Bridge Road, Ste. l
Augusta GA 30906-2225

World Finance Corporation
110 Harlem Grcvetoun Rd Ste B
Grovetown GA 30813-2753

Amsher Collection Servicas
4524 Southlake Pkwy Ste.
Hoover AL 35241-3271

Collecticn Receivables
1835 Central Ave
Augusta GA 30904-5734

Diversified Ccnsultants, Inc
10550 Deerwood Park Blvd.
Jackscnville FL 32256-2805

Receivables Management
1809 N Broaduay St.
Greensburg IN 41210-0217

rptr norris

c o iranian irresouncs LP
4515 N sain rs in
citations crn or mts-not

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342{£1 and Fed,R.Bank.P. 2002 (g)(l).

Jefferson Capital Systems LLC
16 MeLeland Road
Saint Cloud MN 56303

T-Mobile
PO ch 712596
Cincinnati OH 15271-2596

f A/\l/W\`.lol”lrl '_"

